Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cremonesi et al. (US 2006/0183281) in view of Wang (US 2002/0064919).
Regarding claims 1 and 11, Cremonesi discloses a semiconductor structure and a method for forming the semiconductor structure, comprising:
forming a gate electrode layer (8’) over a semiconductor substrate (1) [Fig. 11];

forming a second spacer layer (17) to cover a sidewall of the first spacer layer [Fig. 11];
forming a third spacer layer (18) to cover a sidewall of the second spacer layer [Fig. 11];
recessing the first spacer layer (16) to expose the gate electrode layer [Fig. 13];
forming a metal material (cobalt) to cover an upper surface of the gate electrode layer [Fig. 13 and paragraph 0080];
reacting a semiconductor material of the gate electrode layer with the metal material using an anneal process to form a silicide layer (31) [Fig. 13 and paragraph 0080]; and
wherein an upper surface of the silicide layer (31) is level with a flat upper surface of the second spacer layer (17) [Fig. 13, annotated below].

[AltContent: textbox (18)][AltContent: textbox (17)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    605
    1212
    media_image1.png
    Greyscale



However, Cremonesi fails to discloses recessing the first spacer layer to expose an upper portion of the sidewall of the gate electrode layer; forming a metal material to cover the upper portion of the sidewall of the gate electrode layer; and removing the metal material after the anneal process. 
Wang teaches:
recessing (135) the first spacer layer (130) to expose an upper portion of the sidewall of the gate electrode layer [Fig. 1C];
forming a metal material (160/170) to cover an upper surface and the upper portion of the sidewall of the gate electrode layer [Fig. 1D];
reacting a semiconductor material of the gate electrode layer (110) with the metal material (160/170) using an anneal process to form a silicide layer (180) [Fig. 1E, paragraph 0023, and claim 5]; and
removing the metal material after the anneal process, wherein an upper surface of the silicide layer (180) is level with an upper surface of the second spacer layer (140) [Fig. 1E, paragraph 0023, and claim 5].
Regarding claim 3, Wang teaches wherein the first spacer layer (130) is recessed to form a recess (135) between the gate electrode layer and the second spacer layer, and the metal material (160) is formed to fill the recess (135) [Fig. 1D].
Regarding claim 6, Wang teaches wherein the silicide layer (180) includes a central portion and a peripheral portion around the central portion (edges adjacent to 
Regarding claim 7, Wang teaches wherein the bottom surface of the peripheral portion is located at a same level as an upper surface of the first spacer layer (130) [Fig. 1E].
Regarding claim 8, Wang teaches wherein the metal material (160/170) is removed to expose a sidewall of the peripheral portion of the silicide layer (180) Fig. 1E, paragraph 0023, and claim 5].
Regarding claim 11, Wang further teaches:
a silicide layer (180) wrapping around an upper portion of the gate electrode layer [Fig. 1E];
a first spacer layer (130) surrounding a lower portion of the gate electrode layer [Fig. 1E], and
a second spacer layer (140) disposed along a sidewall of the first spacer layer [Fig. 1E],
wherein the silicide layer (180) includes a central portion and a peripheral portion (edges adjacent to recess 135) around the central portion, an upper surface of the silicide layer is level with an upper surface of the second spacer layer (140), and a first bottom surface of the peripheral portion is located at a same level as an upper surface of the first spacer layer (130) [Fig. 1E].

Regarding claim 18, Wang discloses wherein the upper portion (portion covered with silicide 180) of the gate electrode layer (110) has a first sidewall and the lower portion (portion covered with spacer 130) of the gate electrode layer has a second sidewall, and the first sidewall is indented from the second sidewall by a distance [Fig. 1E].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Cremonesi by recessing the first spacer layer to expose an upper portion of the sidewall of the gate electrode layer, forming a metal material to cover the upper portion of the sidewall of the gate electrode layer; and removing the metal material after the anneal process as taught by Wang because it helps to reduce the resistivity of the gate [paragraph 0023].
Regarding claim 2, Cremonesi discloses wherein a material of the second spacer layer is different than a material of the first spacer layer, a material of the third spacer layer is different than the material of the second spacer layer [paragraphs 0062-0063]. 
Regarding claim 17, Cremonesi discloses wherein the silicide layer is made of cobalt silicide [paragraph 0080]. Also, Wang teaches wherein the silicide layer (180) is made of cobalt silicide (CoSi1), nickel silicide (NiSi), titanium silicide (TiSi), or tungsten silicide (WSi) [paragraphs 0022-0023, and 0007].

Claims 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cremonesi et al. (US 2006/0183281) in view of Wang (US 2002/0064919), and further in view of Wang et al. (US 6448167).
A further difference between the prior art and the claimed invention is recessing the third spacer layer while recessing the first spacer layer such that the second spacer layer protrudes from between the first spacer layer and the third spacer layer.
Regarding claims 5 and 14, Wang et al. teach forming a third spacer layer (7a) to cover a sidewall of the second spacer layer (6a), wherein a material of the second spacer layer (6a) is different than a material of the first spacer layer (5b), a material of the third spacer layer (7a) is different than the material of the second spacer layer (6a) [Fig. 4 and col. 4, lines 13-26]; and the method further comprising: recessing the third spacer layer (7a/7b) while recessing the first spacer layer (5b) such that the second spacer layer (6a/6b) protrudes from between the first spacer layer and the third spacer layer [Figs. 4-6], wherein the metal material is formed to wrap around a portion of the second spacer layer protruding from between the first spacer layer and the third spacer layer [col. 5, lines 53-65].
Regarding claim 15, Wang et al. teach wherein the first spacer layer (5a) and the third spacer layer (7a) are made of oxide and the second spacer (6a) layer is made of nitride [col. 3, line50-52, and col. 4, lines 19-22 and 29-31].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to further modify Cremonesi in view of Wnag by including a protruding second spacer as taught by Wang et al. because it helps to prevent yield loss [col. 1, lines 36-39]. In addition, the motivation for doing so is that all .

Claims 9-10, 16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cremonesi et al. (US 2006/0183281) in view of Wang (US 2002/0064919), and further in view of Hirota (US 2015/0155173).
A further difference between the prior art and the claimed invention are a protection layer, an interlayer dielectric layer, a contact plug, a memory cell region and a periphery circuitry region.
Regarding claims 9-10, 16, and 19, Hirota discloses: forming a protection layer (220) over the silicide layer (133/135), wherein the protection layer (220) abuts the recessed first spacer layer (213) [Fig. 3]; and forming an interlayer dielectric layer (230) over the protection layer (220); and forming a contact plug (312) through the interlayer dielectric layer (230) and the protection layer (220) to the silicide layer (133/135) [Fig. 3].
Regarding claim 21, Hirota discloses wherein the semiconductor substrate includes a memory cell array region having memory cells (1) and a 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Cremonesi in view of Wang by including a protection layer, an interlayer dielectric layer, a contact plug, a memory cell region and a periphery circuitry region as taught by Hirota because it helps to improve the reliability of the device [paragraphs 0005]. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cremonesi et al. (US 2006/0183281) in view of Wang (US 2002/0064919) and Hirota (US 2015/0155173), and further in view of Yelenhanka et al. (US 2004/0155269).
Regarding claim 20, a further difference between the prior art and the claimed invention is wherein the contact plug lands on the peripheral portion of the gate.
Yelenhanka teaches an offset contact plug (150) landing on the gate electrode (108) and the peripheral area including recessed first spacer layer (132) upper portion of the sidewall of the gate electrode layer [Fig. 5].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Cremonesi by including an offset contact plug such that the contact plug lands on the peripheral portion of the silicide layer as taught by Yelenhanka because it helps to prevent the formation of keyholes [paragraph 0012]. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-12, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Jose R Diaz/          Primary Examiner, Art Unit 2815